DETAILED ACTION
	The instant application is a domestic application filed 06 February 2020, which is a divisional of US Application No. 15/300,866 (now US Patent No. 10,596,185), filed 30 September 2016, which is a national stage entry of PCT/US15/23650, filed 31 March 2015, and claims priority to US Provisional Application No. 61/972,934, filed 31 March 2014. The preliminary amendment filed 27 April 2020 is acknowledged. Claims 16-31 are pending in the current application and are examined on the merits herein. The Declaration of Dr. Thais Cesar, submitted by Applicant on 22 December 2009 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Closest Prior Art
In addition to the arguments and evidence presented in the Declaration (which are found persuasive), attention is brought to the teachings of Miyake et al. (Lipids, 1998, vol. 33, no.7, pp. 689-695, cited in PTO-892) and Hiramitsu et al. (Scientific Reports, January 2014, vol. 4, 11 pages, cited in PTO-892).
Miyake et al. teach administering a composition comprising 0.2 wt.% eriocitrin to a STZ-induced diabetic rat group. Miyake et al. expressly teach “As shown in Table 1, the volume of urine and the glucose level in serum and urine of the diabetic rat groups (D, D+CF, D+ERI, and D+HES) were higher than those for the nondiabetic rat group (C). The decrease in body weight gain, the increase in food intake, the high volume of urine, and the high glucose levels in blood and urine for the STZ-induced diabetic rats are typical symptoms of diabetes (25). There was no improvement in these symptoms for the diabetic rats after the administration of lemon flavonoids such as the CF, eriocitrin, and hesperidin.” (emphasis added, p.691, last paragraph). Thus, as evidenced by Miyake et al., one having ordinary skill in the art would not have expected success in reducing blood glucose levels in a human by administering eriocitrin, as claimed.
Hiramitsu et al. teach administering a diet comprising 32mg/kg/day of eriocitrin for 28 days (abstract) in zebrafish with diet-induced obesity (as a model for studying obesity-associated metabolic diseases, e.g. metabolic syndrome). Hiramitsu et al. found “However, the fasting blood glucose did not significantly differ between the eriocitrin-fed group and the others (Fig. 1e).” (p. 2, second paragraph). Thus, as evidenced by Hiramitsu et al., one having ordinary skill in the art would not have expected success in reducing blood glucose levels in a human by administering eriocitrin, as claimed.
In reviewing the prior art documents cited by Applicant in the Declaration, and Miyake et al. and Hiramitsu et al., one having ordinary skill in the art would not have been motivated to administer eriocitrin to a human to reduce blood glucose levels. The prior art teach away from this method, as there is no reasonable expectation of success in reducing blood glucose levels. 
Applicant showed in the Specification and Declaration administering 140 mg eriocitrin per day to humans reduced blood glucose levels when it is administered daily for at least 4 weeks. According to Example 5 of the Specification, blood glucose levels were reduced after 1 week of administration of 50 mg-2 g/day eriocitrin. Thus, the instant claims are non-obvious over the prior art of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,596,185. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards a method of reducing blood glucose .
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623